Citation Nr: 0935925	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-26 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for thoracolumbar kyphosis, 
claimed as a back condition.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, which denied service connection for a right ankle 
condition and a back condition.  Both issues were appealed. 

A May 2007 rating decision granted service connection for a 
right ankle condition; therefore that issue is no longer on 
appeal. 

The issue has been recharacterized to comport with the 
medical evidence of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The evidence establishes that the Veteran's currently 
diagnosed thoracolumbar kyphosis is the natural progression 
of the mild kyphosis first noted during service. 


CONCLUSION OF LAW

The criteria for service connection for thoracolumbar 
kyphosis are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Veteran claims that he sustained a back condition as a 
result of his service.  The Veteran reports that in March 
1943 during a training exercise he was run over by a truck 
injuring his ankle and back.  The Veteran reported, and the 
March and April 1943 morning reports indicate that he spent 
two weeks in the hospital following the truck incident.  

The National Personal Record reported that the Veteran's 
service treatment records could not be located but that if 
there were records they would have been part of the records 
that were destroyed in a fire.  

Fortunately the Veteran had personal copies of two physical 
examination reports from February 1943 and August 1944, which 
were submitted.  The February 1943 examination found the 
Veteran to have normal bones, joints and muscles.  The August 
1944 examination report found the Veteran to have normal 
bones, joints and muscles but noted "except mild thoracic 
kyphosis (not disqualifying)." 

Post-service private medical treatment reports were also 
received.  A February 2002 x-ray report found the Veteran to 
have severe kyphosis with a compression fracture involving 
25% of the vertebral body height of T7.  A November 2002 
limited bone imaging study found kyphotic deformity of the 
thoracic spine to be demonstrated.  In a June 2005 letter Dr. 
E.L. noted he had treated the Veteran for long standing 
arthritic problems with his spine, hands, ankles, and feet 
and noted that he had problems in these areas while in the 
service.  In a June 2005 letter Dr. B.K. reported that the 
Veteran had evidence of thoracic compression fracture on an 
x-ray which would indicate a traumatic event at some point in 
the distant past.  Dr. B.K. also noted that the Veteran 
suffered an injury many years ago in service. 

At an April 2007 VA examination the Veteran reported that he 
had some back pain after the truck incident in March 1943 in 
service but he did not complain about it.  He reported that 
he sought treatment for his back "going out" in 1956-1957 
and that he had seen other orthopedic doctors over the years.  

Upon examination the examiner found that the Veteran 
currently had severe kyphosis of the thoracolumbar spine with 
irregularity noted in T7 and T8.  The examiner noted that the 
medical records showed that the Veteran had kyphosis of the 
thoracic spine during service.  The examiner concluded that 
while it did not cause any limitation of function while in 
service, by virtue of its natural progression, this condition 
had resulted in the current thoracic lumbar compression 
fracture and postural deformity and back pain.  The examiner 
noted that the condition was independent of the truck 
incident during service, but was still related to the medical 
condition that existed during service.  The examiner opined 
that the Veteran's severe thoracolumbar kyphosis with T8 
compression fracture, spondylosis T2 to T9, disc narrowing 
T4-T5 to T8-T9, was at least as likely as not a natural 
progression of the Veteran's mild kyphosis that was noted on 
physical examination in August 1944 during service.  The 
examiner also opined that lumbar intervertebral disc syndrome 
was not related to the condition of kyphosis. 

While the VA examination does not establish that the 
Veteran's current back condition is the result of the truck 
incident in service, as the Veteran contends, it does 
establish that the Veteran's current thoracolumbar kyphosis 
is directly related to the mild kyphosis which was first 
noted during service.

The record presents no other evidence or findings against a 
finding that the Veteran's thoracolumbar kyphosis first began 
during service.  The medical evidence establishes that the 
thoracolumbar kyphosis is the natural progression of the mild 
kyphosis first noted in service. 

With all doubt resolved in the Veteran's favor, the Board 
finds that the onset of thoracolumbar kyphosis began in 
service.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for thoracolumbar kyphosis, 
claimed as a back condition, is granted.   




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


